PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/381,051
Filing Date: 26 Aug 2014
Appellant(s): Ohashi et al.



__________________
David W. Schalk (Reg. No. 60,527)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/30/2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the final rejection Office action dated 9/30/2020, from which the appeal is taken is being maintained by the Examiner, except for the grounds of rejection (if any) listed under the subheading "WITHDRAWN REJECTION(S)." New grounds of rejection (if any) are provided under the subheading "NEW GROUNDS OF REJECTION."
WITHDRAWN REJECTION(S):  The following rejection is withdrawn and no longer is applicable to the appealed claims:
Rejection 1: Claims 1 and 8-10 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  Appellant’s brief has supplied the identification of structure, i.e. a processor coupled with memory (Spec., ¶ [0039]), which had been the basis of the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph for being indefinite due to lack of apparent structure under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph concerning the claim limitation(s) of a “block configured to” in claim 1 (lns. 3, 6).  Therefore, the rejection of claims 1 and 8-10 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn.
The following grounds of rejection remain applicable to the appealed claims:
Rejection 2: Claims 1, 5 and 9 were rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Hiroyuki Watanabe et al. (US Patent Application Publication No. 2004/0255192 A1, referred herein after Watanabe), in view of John Hamner et al. (US Patent No. 6,076,106, referred herein after Hamner), in further view of Motoyuki Sukigara et al. (US Patent Application Publication No. 2004/0230701 A1, referred herein after Sukigara), and further in view of Vijayaraman Subramanian et al., (US Patent Application Publication No. 2013/0132850 A1, referred herein after Subramanian).
Rejection 3: Claims 4 and 6 were rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hiroyuki Watanabe et al. (US Patent Application Publication No. 2004/0255192 A1, referred herein after Watanabe), in view of Sunao Kawai (US Patent Application Publication No. 2006/0192999 A1, referred herein after Kawai), in further view of John Hamner et al. (US Patent No. 6076106, referred herein after Hamner), in further view of Motoyuki Sukigara et al. (US Patent Application Publication No. 2004/0230701 A1, referred herein after Sukigara), and further in view of Vijayaraman Subramanian et al., (US Patent Application Publication No. 2013/0132850 A1, referred herein after Subramanian).
Rejection 4: Claim 8 was rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hiroyuki Watanabe et al. (US Patent Application Publication No. 2004/0255192 A1, referred herein after Watanabe), in view of John Hamner et al. (US Patent No. 6076106, referred herein after Hamner), in further view of Motoyuki Sukigara et al. (US Patent Application Publication No. 2004/0230701 A1, referred herein after Sukigara), and further in view of Mariano Aguirre et al. (US Patent Application Publication No. 2009/0285124 A1, referred herein after Aguirre).
Rejection 5: Claim 10 was rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hiroyuki Watanabe et al. (US Patent Application Publication No. 2004/0255192 A1, referred herein after Watanabe), in view of John Hamner et al. (US Patent No. 6076106, referred herein after Hamner), in further view of Motoyuki Sukigara et al. (US Patent Application Publication No. 2004/0230701 A1, referred herein after Sukigara), in further view of Alain Platon et al. (US Patent No. 5806073 A1, referred herein after Platon).
Rejection 6: Claim 11 was rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hiroyuki Watanabe et al. (US Patent Application Publication No. 


(2) Response to Argument

Rejection 2: Claims 1, 5 and 9
a)	Claim 1
	i)  Appellant argues that the prior art references cited do not disclose the claimed invention in terms of “only using connection information contained in the client information” to create a tree structure (See claim 1 lns. 7-8) because the primary prior art reference cited, Watanabe, never could be modified to do so, and so any secondary prior art reference cited in combination with Watanabe would be rendered moot, since Watanabe must know network topology before displaying a tree structure, or else Watanabe would not function properly, and so there could be no motivation to combine (Brief, pp. 7-8, 10).
Examiner’s Reply: However, in combination with the primary prior art reference, Watanabe, the secondary prior art reference cited, Subramanian, does disclose only using connection information contained in the client information (Subramanian: par. 0021, where a centralized system provides network topologies to requesting applications and users for visual 
ii)  Appellant further argues that the prior art references cited do not disclose the claimed invention in terms of depicting “user account information for each of the plurality of users” in the tree structure (See claim 1 last 3 lns.) because the secondary prior art reference cited, Hamner, only discloses device names, not user account information, organized into device groups, whereas Hamner would need to disclose explicitly that device names represent account information in order to disclose the claimed invention in this regard (Brief, pp. 9-10).
Examiner’s Reply: However, the secondary prior art reference cited, Hamner, does disclose depicting “user account information for each of the plurality of users” in the tree structure (Hamner: col. 3, fig. 1, lines 31-40, where the network 10 includes a number of individual computer systems 12, 15, and 20…these computer systems include personal computer (PC) system 20 that are clients of either a management server 12 or a managed server 15; col. 4, lines 10-24, fig. 2a, where each device is represented with its name and a bitmap (icon)….group to be expanded in the device window 201 into a tree directory consisting of all devices within the group, for example, “Guest” and “User 1” are displayed descending from “PC” 205, i.e. thus, each of the plurality of users (i.e. Guest, Supervisor User1, User 2, etc.) with a device associated with a user being user account information being displayed (i.e. “PC” 205) as depicted in fig. 2a and each PC, 20 is associated with server 12 as depicted in fig. 1).  Names disclosed by Hamner, including “User 1”, “User 2,” Supervisor” and so forth, comprise user account information.  Such user account information in the form of names of users with accounts also being used to designate devices with names associated with users does not vitiate the fact that user names 
b)	Claims 5 and 9 – Appellant argues that the prior art references cited do not disclose the claimed invention of claims 5 and 9 using the same rationale as presented above for claim 1 (Brief, pp. 7-10).
Examiner’s Reply:  However, claims 5 and 9 are rejected using the same rationale as presented above for claim 1.

Rejection 3: Claims 4 and 6
a)	Claims 4 and 6 – Appellant argues that the prior art references cited do not disclose the claimed invention of claims 4 and 6 using the same rationale as presented above for claim 1 (Brief, pp. 7-10).
Examiner’s Reply: However, claims 4 and 6 are rejected using the same rationale as presented above for claim 1.

Rejection 4: Claim 8
a)	Claim 8 – Appellant argues that the prior art references cited do not disclose the claimed invention of claim 8 using the same rationale as presented above for claim 1 (Brief, pp. 7-10).
Examiner’s Reply: However, claim 8 is rejected using the same rationale as presented above for claim 1.

Rejection 5: Claim 10
a)	Claim 10 – Appellant argues that the prior art references cited do not disclose the claimed invention of claim 10 using the same rationale as presented above for claim 1 (Brief, pp. 7-10).
Examiner’s Reply: However, claim 10 is rejected using the same rationale as presented above for claim 1.

Rejection 6: Claim 11
a)	Claim 11 – Appellant argues that the prior art references cited do not disclose the claimed invention of claim 11 using the same rationale as presented above for claim 1 (Brief, pp. 7-10).
Examiner’s Reply: However, claim 11 is rejected using the same rationale as presented above for claim 1.


(3)  Conclusion of Examiner Answer
For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/TIMOTHY SOWA/Examiner, Art Unit 2448                                   
                                                                                                                                                                     Conferees:


/LANCE LEONARD BARRY/Primary Examiner, Art Unit 2448                                                                                                                                                                                                        /Peter-Anthony Pappas/Supervisory Patent Examiner, Art Unit 2448                                                                                                                                                                                                        



Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.